Exhibit 10.2

THIRD AMENDED AND RESTATED SECURITY AGREEMENT

This THIRD AMENDED AND RESTATED SECURITY AGREEMENT (“Agreement”), entered into
as of October 29, 2015, among THE GREENBRIER COMPANIES, INC., an Oregon
corporation (the “Company” or the “Borrower”), the other parties identified as
“Debtors” on the signature pages hereto and such other parties that may become
Debtors hereunder after the date hereof (together with the Company, the
“Debtors” and individually a “Debtor”) in favor of BANK OF AMERICA, N.A., as
administrative agent for its benefit and for the benefit of the other holders of
the Secured Obligations (as defined below) (in such capacity, and together with
its successors and permitted assigns, the “Administrative Agent”).

RECITALS

A. Pursuant to that certain Second Amended and Restated Credit Agreement dated
as of June 30, 2011 (as amended, modified, extended, renewed or replaced from
time to time, the “Existing Credit Agreement”) among the Borrower, the lenders
party thereto (the “Existing Lenders”) and the Administrative Agent, the
Existing Lenders required, as a condition precedent to their entering into the
Existing Credit Agreement and making extensions of credit to or for the account
of the Borrower thereunder, the Borrower and certain subsidiaries of the
Borrower to execute that certain second amended and restated security agreement
dated as of June 30, 2011 (the “Existing Security Agreement”).

B. The Lenders have agreed to amend and restate the Existing Credit Agreement
pursuant to the Third Amended and Restated Credit Agreement dated as of the date
hereof (as amended, restated, modified, extended, increased, renewed or replaced
from time to time, the “Credit Agreement”) among the Company, as borrower, the
lenders party thereto (the “Lenders”) and the Administrative Agent.

C. It is a condition precedent to each Lender’s obligation to make its initial
Credit Extension under the Credit Agreement that the Debtors agree to amend and
restate the Existing Security Agreement in accordance with this Agreement.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration receipt of which is hereby acknowledged, the Debtors and
the Administrative Agent, on behalf of itself and each Lender, hereby agree as
follows:

1. Definitions; Interpretation.

(a) Terms Defined in Credit Agreement. All capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement.

(b) Certain Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“Account Debtor” means any Person who is or who may become obligated to any
Debtor under, with respect to or on account of an Account or other Right to
Payment in all cases only to the extent constituting Collateral.

“Administrative Agent” has the meaning set forth in the introductory paragraph
hereto.



--------------------------------------------------------------------------------

“Collateral” shall have the meaning assigned to such term in Section 2(a).

“Common Collateral” has the meaning assigned to such term in the applicable
Intercreditor Agreement.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Debtor or which any Debtor otherwise has the right to
license, or granting to any Debtor the right to use any Copyright now or
hereafter owned by any third party, and all rights of any Debtor under any such
agreement.

“Copyrights” means any and all rights in any works of authorship, including
(i) copyrights and moral rights, (ii) copyright registrations and recordings
thereof and all applications in connection therewith, (iii) income, license
fees, royalties, damages, and payments now and hereafter due or payable under
and with respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof, and (v) all of the Debtor’s rights corresponding thereto
throughout the world.

“Credit Agreement” has the meaning set forth in the preamble hereto.

“Debtor” and “Debtors” have the meanings set forth in the introductory paragraph
hereto.

“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, algorithms, software programs (including source code and
object code), processes, product designs, industrial designs, blueprints,
drawings, customer lists, URLs and domain names, specifications, catalogs,
literature, and any other proprietary information of any kind, including all
rights therein and all applications for registration or registrations thereof.

“Lender” has the meaning set forth in the preamble hereto, and all references to
the “Lenders” or any “Lender” herein shall include the Swing Line Lender in its
capacity as a Lender and as Swing Line Lender and the L/C Issuer in its capacity
as a Lender and as L/C Issuer.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Debtor is a party.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Debtor or which any Debtor
otherwise has the right to license, is in existence, or granting to any Debtor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of each Debtor under
any such agreement.

“Patents” means patents and patent applications, including (i) all
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, (ii) all income, royalties,
damages and payments now and



--------------------------------------------------------------------------------

hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future infringements thereof, (iii) the right to sue for
past, present, and future infringements thereof, and (iv) all of the Debtor’s
rights corresponding thereto throughout the world.

“Rights to Payment” means, solely to the extent constituting Collateral, all
Accounts, and any and all rights and claims to the payment or receipt of money
or other forms of consideration of any kind in, to and under all Chattel Paper,
Documents, General Intangibles, Payment Intangibles, Instruments and Proceeds,
in all cases, with respect to any assets described in this definition, solely to
the extent constituting Collateral.

“Security Interest” shall have the meaning assigned to such term in
Section 2(a).

“Secured Obligations” means, without duplication, all Obligations.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Debtor or which any Debtor otherwise has the right to
license, or granting to any Debtor any right to use any Trademark now or
hereafter owned by any third party.

“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (A) all renewals thereof, (B) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (C) the right to sue for past, present and future infringements and
dilutions thereof, (D) the goodwill of the Debtor’s business symbolized by the
foregoing or connected therewith, and (E) all of the Debtor’s rights
corresponding thereto throughout the world.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

(a) Terms Defined in UCC. Terms used in this Agreement that are defined in the
UCC have the meanings given to them in the UCC, including the following which
are capitalized herein: Account, As-Extracted Collateral, Chattel Paper,
Commercial Tort Claim, Commodity Account, Commodity Contract, Commodities
Intermediary, Consumer Goods, Deposit Account, Document, Electronic Chattel
Paper, Entitlement Holder, Equipment, Farm Products, Financial Assets, Fixture,
General Intangible, Instrument, Inventory, Investment Property, Letter-of-Credit
Right, Manufactured Home, Payment Intangible, Proceeds, Products, Securities
Account, Securities Intermediary, and Security.



--------------------------------------------------------------------------------

(b) Interpretation. The rules of construction and interpretation specified in
Sections 1.02 and 1.07 of the Credit Agreement also apply to this Agreement and
are incorporated herein by this reference.

2. Security Interest.

(a) Grant of Security Interest. As security for the payment or performance, as
the case may be, in full of the Secured Obligations, each Debtor hereby grants,
collaterally assigns and pledges to the Administrative Agent, for the benefit of
the Administrative Agent and the other holders of Secured Obligations, a
security interest (the “Security Interest”), in all right, title or interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Debtor or in which such Debtor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Instruments;

(ix) all Inventory;

(x) all Intellectual Property;

(xi) all Investment Property;

(xii) all Letter-of-Credit Rights;

(xiii) specified Commercial Tort Claims, if any;

(xiv) all books and records pertaining to the assets and properties described in
this Section 2(a);

(xv) all other goods of such Debtor whether tangible or intangible wherever
located; and

(xvi) to the extent not otherwise included, all Proceeds and Products of any and
all of the foregoing;

provided, however, that the Collateral (and any reference to any portion of the
Collateral) shall not include (i) the Excluded Property and (ii) the Equity
Interests of any Subsidiary not expressly pledged to the Administrative Agent to
secure the Secured Obligations pursuant to the Pledge Agreement.



--------------------------------------------------------------------------------

(b) Debtors Remain Liable. Anything herein to the contrary notwithstanding,
(i) each Debtor shall remain liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (ii) the exercise by the Administrative
Agent of any of the rights hereunder shall not release any Debtor from any of
its duties or obligations under such contracts, agreements and other documents
included in the Collateral, and (iii) neither the Administrative Agent nor any
other holder of Secured Obligations shall have any obligation or liability under
any contracts, agreements and other documents included in the Collateral by
reason of this Agreement, nor shall the Administrative Agent or any other holder
of Secured Obligations be obligated to perform any of the obligations or duties
of any Debtor thereunder or to take any action to collect or enforce any such
contract, agreement or other document included in the Collateral hereunder.

(c) Continuing Security Interest. Each Debtor acknowledges and agrees that the
Security Interest in the Collateral (i) constitutes continuing collateral
security for all of the Secured Obligations which shall remain in effect until
released or terminated in accordance with Section 24 and (ii) except as provided
in Section 11, is not to be construed as an assignment of any Intellectual
Property.

(d) Transactions in the Ordinary Course.

(i) So long as no Event of Default shall have occurred and be continuing and the
Administrative Agent has not otherwise provided notice to the applicable Debtor
revoking its rights to possession, the applicable Debtor may have possession of
its Collateral (other than instruments delivered to the Administrative Agent
pursuant to this Agreement) and may use the Collateral in any lawful manner not
inconsistent with this Agreement, the Credit Agreement, or any policy of
insurance covering the Collateral.

(ii) Without in any way limiting the generality of Section 24, the
Administrative Agent acknowledges and agrees that any buyer of assets in the
ordinary course of the applicable Debtors’ business (including, for the
avoidance of doubt, Railcar Sales in the Ordinary Course of Business) takes free
of Administrative Agent’s Security Interest. Without in any way limiting the
generality of the preceding sentence, Administrative Agent agrees that, except
as to security interests specifically granted by TTX Company, its successors or
assigns (“TTX”) or any other buyer, to such Debtor and its assigns, all railcars
purchased in the ordinary course of business by TTX or any other buyer pursuant
to a manufacturing agreement or otherwise, (whether or not such instruments are
recorded with the Surface Transportation Board) shall not, following the
delivery of such cars, be subject to any security interest in favor of the
Administrative Agent other than with respect to proceeds of such sale.

(iii) The Administrative Agent acknowledges and agrees that each Debtor may
lease, rent or hire (collectively, “Leases”) Collateral to lessees (“Lessees”)
in the usual and ordinary course of such Debtor’s business. Such Leases may
provide that the Lessee, subject to the provisions of such Lease, shall be
entitled to the quiet possession and use of the subject Collateral,
notwithstanding the occurrence of and continuance of any Event of Default, so
long as such Lessee shall not be in default under such applicable Lease. The
Administrative Agent shall, at the Lessee’s request, execute and deliver an



--------------------------------------------------------------------------------

agreement which shall permit the Lessee to continue such Lease in effect and to
quiet possession of the subject Collateral, notwithstanding the occurrence of
and continuance of any Event of Default, so long as such Lessee shall not be in
default under such applicable Lease. Such agreement shall be in form and
substance approved by the Administrative Agent, which approval shall not be
unreasonably withheld.

3. Financing Statements, Etc. Each Debtor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any relevant
jurisdiction any initial financing statements (including fixture filings) and
amendments thereto against collateral described as “all assets”, “all personal
property” or describing specific items of collateral and that contain any other
information required by Article 9 of the UCC of each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) whether such
Debtor is an organization, the type of organization and any organizational
identification number issued to such Debtor and (ii) in the case of a financing
statement filed as a fixture filing or covering Collateral constituting As
Extracted Collateral or timber to be cut, a sufficient description of the real
property to which such Collateral relates. Each Debtor agrees to provide such
information to the Administrative Agent promptly upon request. Each Debtor also
ratifies its authorization for the Administrative Agent to file in any relevant
jurisdiction any initial financing statements or amendments thereto covering the
Collateral if filed prior to the date hereof. The Administrative Agent is
further authorized to file with the United States Patent and Trademark Office or
United States Copyright Office (or any successor office or any similar office in
any other country) such other documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each Debtor, without the signature of such Debtor,
and naming such Debtor as debtor and the Administrative Agent as secured party.

4. Representations and Warranties. In addition to the representations and
warranties of the Debtors set forth in the Credit Agreement, which are
incorporated herein by this reference, each Debtor represents and warrants to
the Administrative Agent that:

(a) Chief Executive Office; Legal Name; State of Organization. As of the Closing
Date, such Debtor’s chief executive office is (and for the prior four months has
been) located at the location set forth in Part (a) of Schedule 1 hereto, and
such Debtor’s books and records are consolidated at such location. As of the
Closing Date, such Debtor may also maintain local books and records at the
operating locations identified on Schedule 2. As of the Closing Date, such
Debtor’s exact corporate or organizational name, the jurisdiction of its
incorporation or organization (each as they have been for the prior four months)
and the identification number given by its jurisdiction of incorporation or
organization is set forth in Part (b) of Schedule 1 hereto. As of the Closing
Date, such Debtor has not in the past four months changed its name from that set
forth in Part (c) of Schedule 1 hereto.

(b) Location of Tangible Collateral As of the Closing Date, and thereafter as of
the date each Compliance Certificate is delivered pursuant to the requirements
set forth in the Credit Agreement, other than with respect to Collateral that
(i) is in transit between or to one more locations of any of the Debtors,
(ii) is in transit between or to a Debtor and a customer or on lease to a
customer, or being used by railroads on an hourly and/or mileage basis, in each
case, in the ordinary course of business, (iii) is being transported to or from,
or is in the possession of or under the control of, a bailee, warehouseman,
repair station, mechanic, or similar Person, for purposes of repair, service or
refurbishment in the ordinary course of business, (iv) is in a location where
Collateral with a net book value of $2,500,000 or less is located, or (v) is in
the possession of employees in the ordinary course of business, the location of
all tangible (other than Collateral under in the possession of the
Administrative Agent) Collateral owned by such Debtor is as shown in Schedule 2
hereto (as automatically updated from time to time by any Debtor upon



--------------------------------------------------------------------------------

written notice to the Administrative Agent, but in any event, no later than in
the Compliance Certificate delivered in respect of such month of change and
without the need for consent or further action by the Administrative Agent or
the Lenders).

(c) Ownership and Authority. Such Debtor has (a) valid leasehold interests in
(in the case of leasehold interests in real or personal property), and (b) good
and marketable title to (in the case of all other personal property), all of the
Collateral and such Debtor has the right, power and authority to grant to the
Administrative Agent the Security Interest in such Collateral pursuant hereto
and to execute, deliver and perform its obligations in accordance with the terms
of this Agreement.

(d) Validity of Security Interest. The Security Interest constitutes (i) to the
extent that a security interest in the Collateral can be created under the UCC,
a legal and valid security interest which is enforceable (except as enforcement
thereof may be limited by applicable Debtor Relief Laws and by general
principles of equity) against the Collateral in which such Debtor now has rights
and will create a security interest which is enforceable (except as enforcement
thereof may be limited by applicable Debtor Relief Laws and by general
principles of equity) against the Collateral in which such Debtor hereafter
acquires rights at the time such Debtor acquires any such rights; and (ii) when
properly perfected by filing or otherwise, the Security Interest shall
constitute a valid perfected security interest in the Collateral, in which such
Debtor now has rights, and will have a perfected security interest in the
Collateral in which such Debtor hereafter acquires rights at the time such
Debtor acquires any such rights, to the extent that a security interest may be
perfected by filing or otherwise under the UCC or by filing an appropriate
notice with the United States Patent and Trademark Office or the United States
Copyright Office, in each case securing the payment and performance of the
Secured Obligations. The Security Interest is and shall be prior to any other
Lien on any of the Collateral, other than Permitted Liens.

(e) Absence of Other Liens. Such Debtor has not filed or consented to the filing
of (i) any financing statement or analogous document under the UCC or any other
applicable Laws covering any Collateral (other than Liens in favor of the Debtor
in its capacity as a lessor or secured party), (ii) any assignment in which such
Debtor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which such Debtor
assigns any Collateral or any security agreement or similar instrument covering
any Collateral with any Governmental Authority (other than Liens in favor of the
Debtor in its capacity as a lessor or secured party), which, in each case,
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, other than, in each case, with respect to
a Permitted Lien or a Disposition permitted under Section 7.05.

(f) Reserved.

(g) Inventory. Except (i) as disclosed to the Administrative Agent, in any
event, no later than in the Compliance Certificate delivered in respect of such
quarter of change and without the need for consent or further action by the
Administrative Agent or the Lenders, (ii) for Collateral that (A) is in transit
between or to one or more locations of any of the Debtors, (B) is in transit
between or to a Debtor and a customer or on lease to a customer, or being used
by railroads on an hourly and/or mileage basis, in each case, in the ordinary
course of business, (C) is being transported to or from, or is in the possession
of or under the control of, a bailee, warehouseman, repair station, mechanic, or
similar Person, for purposes of repair, service or refurbishment in the ordinary
course of business, or (D) is in the possession of employees in the



--------------------------------------------------------------------------------

ordinary course of business, (iii) for Collateral located at locations
identified on Schedule 2 (as automatically updated from time to time by any
Debtor upon written notice to the Administrative Agent, but in any event, no
later than in the Compliance Certificate delivered in respect of such quarter of
change and without the need for consent or further action by the Administrative
Agent or the Lenders), or (iv) for other Collateral located at any location
where Collateral with a net book value of $2,500,000 or less is located, no
Inventory of such Debtor is stored with any bailee, warehouseman or similar
Person or on any premises leased to such Debtor.

(h) Intellectual Property.

(i) Except, in any case, to the extent it could not reasonably be expected to
result in a Material Adverse Effect, all Intellectual Property of such Debtor
that is registered with any Governmental Authority and material to the conduct
of its business (“Registered Intellectual Property”) is valid, subsisting,
unexpired, enforceable and has not been abandoned, and to such Debtor’s
knowledge, Trademarks used by such Debtor that are material to the conduct of
its business do not infringe any Trademark rights of any third party.

(ii) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of any Registered
Intellectual Property of such Debtor, except to the extent it could not
reasonably be expected to result in a Material Adverse Effect.

(iii) To the knowledge of the applicable Debtor, no action or proceeding is
pending seeking to limit, cancel or question the validity of any Registered
Intellectual Property of such Debtor, except to the extent it could not
reasonably be expected to result in a Material Adverse Effect.

(iv) Except to the extent it could not reasonably be expected to result in a
Material Adverse Effect, to such Debtor’s knowledge, all applications filed with
any Governmental Authority pertaining to the Intellectual Property owned by such
Debtor which such Debtor reasonably determines are necessary for or material to
the conduct of its business have been duly and properly filed, and all
registrations or letters pertaining to such Intellectual Property have been duly
and properly issued.

(v) Such Debtor has not made any assignment or agreement in conflict with the
Security Interest of the Administrative Agent in Collateral consisting of
Intellectual Property owned or purported to be owned by such Debtor.

(i) Reserved.

(j) Reserved.

(k) Deposit Accounts. As of the Closing Date, the names and addresses of all
financial institutions at which such Debtor maintains its Deposit Accounts
(other than Excluded Accounts), and the account numbers and account names of
such Deposit Accounts, are set forth in Schedule 3.

(l) Consents. Except for (i) the filing or recording of UCC financing statements
and amendments thereto, (ii) the filing of appropriate notices with the United
States Patent and Trademark Office and the United States Copyright Office,
(iii) the filing of appropriate notices



--------------------------------------------------------------------------------

with the United States Surface Transportation Board, (iv) obtaining control to
perfect the Security Interest granted by such Debtor pursuant hereto, (v) as may
be required in connection with disposition of Investment Property by laws
affecting the offering and sale of securities generally, (vi) delivering
Collateral to perfect the Security Interest granted by such Debtor pursuant
hereto, (vii) except as may have been obtained and remain in full force and
effect, (viii) the giving of notice in respect of consignment arrangements, or
(ix) as may otherwise be set forth in this Section 4, no consent or
authorization of, or filing with a Governmental Authority, and no consent of any
stockholder or member of such Debtor, is required (A) for the grant by such
Debtor of the Security Interest in the Collateral pursuant hereto or for the
execution, delivery or performance of this Agreement by such Debtor or (B) for
the perfection of the Security Interest in the Collateral.

5. Covenants. In addition to the covenants of each Debtor set forth in the
Credit Agreement, which are incorporated herein by this reference, so long as
any Lender shall have any Commitment under the Credit Agreement or any of the
Secured Obligations (other than contingent indemnification obligations and all
Letters of Credit that remain outstanding have been Cash Collateralized or with
respect to which other arrangements satisfactory to the L/C Issuer have been
made) shall remain unpaid or unsatisfied, each Debtor shall:

(a) Change of Name, Identity or Structure. Promptly notify the Administrative
Agent in writing of within thirty days of any change in (i) its corporate or
organization name, (ii) the location of its chief executive office, its
principal place of business, any office in which it maintains books or records
(excepting, however, any office that maintains immaterial books, records and
data or books, records and data that are regularly backed-up to a chief
executive office) relating to the Collateral, (iii) its identity, type of
organization or jurisdiction of incorporation or organization or (iv) its
Federal Taxpayer Identification Number or other identification number given by
its jurisdiction of incorporation or organization.

(b) Location of Collateral. Subject to the following sentence, in the Compliance
Certificate delivered in respect of such quarter of change, notify the
Administrative Agent of a change in the location of any office or facility at
which Collateral (other than real property and improvements and fixtures
thereto) owned by it (including the establishment of any such new office or
facility) with a book value in excess of $2,500,000 is located. Such
notification shall not be required pursuant to this Section 5(b) (i) for
Collateral that (A) is in transit between or to one or more locations of any of
the Debtors, (B) is in transit between or to a Debtor and a customer or on lease
to a customer, or being used by railroads on an hourly and/or mileage basis, in
each case, in the ordinary course of business, (C) is being transported to or
from, or is in the possession of or under the control of, a bailee,
warehouseman, repair station, mechanic, or similar Person, in each case for
purposes of repair, service or refurbishment in the ordinary course of business,
or (D) is in the possession of employees in the ordinary course of business and
(ii) for Collateral that is moved to a location identified on Schedule 2 (as
automatically updated from time to time by any Debtor upon written notice to the
Administrative Agent or in the Compliance Certificate delivered in respect of
such quarter of change and without the need for consent by the Administrative
Agent or the Lenders).

(c) Leased Premises. Upon the request of the Administrative Agent, use
commercially reasonable efforts to obtain from each Person from whom such Debtor
leases any office or facility at which Collateral (other than real property and
improvements and fixtures thereto) with a book value in excess of $2,500,000 is
at any time present such subordination, waiver, consent and estoppel agreements
as the Administrative Agent may reasonably require, in form and substance
reasonably satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

(d) Rights to Payment.

(i) Upon the request of the Administrative Agent, during the continuance of an
Event of Default, promptly provide the Administrative Agent with: (A) master
customer listings, including all names and addresses, together with copies or
originals (as requested by the Administrative Agent) of documents, customer
statements, repayment histories and present status reports relating to the
Accounts; (B) accurate (in all material respects) records and summaries of
Accounts, including customary agings specifying the name, face value and date of
each invoice, and listings of Accounts that are disputed or have been cancelled;
and (C) such other matters and information relating to the Accounts as the
Administrative Agent shall from time to time reasonably request;

(ii) [Reserved];

(iii) [Reserved];

(iv) Other than Accounts the aggregate value of which does not at any one time
exceed $5,000,000, if any Accounts arise from contracts with the United States
or any department, agency or instrumentality thereof, promptly (but in any event
within 30 Business Days) notify the Administrative Agent thereof (which notice
may be given in the Borrowing Base Certificate) and, upon the request of the
Administrative Agent, execute any documents and instruments and use commercially
reasonable efforts to take any other steps reasonably requested by the
Administrative Agent in order that all monies due and to become due there-under
shall be collaterally assigned to the Administrative Agent and notice thereof
given to the Federal authorities under the Federal Assignment of Claims Act;

(v) If at any time such Debtor shall take a security interest in any property of
an Account Debtor or any other Person to secure payment and performance of an
Account or other Right to Payment (other than consignment arrangements entered
into in the ordinary course of business and agreements entered into in the
ordinary course business on payment terms of no more than 90 days), upon the
request of Administrative Agent with respect to property having a value in
excess of $5,000,000, such Debtor shall promptly (but in any event within 30
Business Days) execute and deliver assignments of such security interest to the
Administrative Agent, which assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of and transferees from the Account Debtor or other Person granting
the security interest;

(vi) Upon the request of the Administrative Agent, mark the Accounts and other
Rights to Payment and all of such Debtor’s books and records pertaining thereto
with such legends as the Administrative Agent shall reasonably specify to
reference to the fact that the Accounts and other Rights to Payment have been
collaterally assigned to the Administrative Agent for the benefit of the holders
of Secured Obligations and that the Administrative Agent has a security interest
therein;

(vii) Upon the request of the Administrative Agent upon the occurrence and
during the continuance of an Event of Default, (A) notify all or any designated
portion of the Account Debtors of the Security Interest and (B) notify the
Account Debtors or any designated portion thereof that payment shall be made
directly to the Administrative Agent or to such other Person or location as the
Administrative Agent shall specify; and



--------------------------------------------------------------------------------

(viii) Upon the occurrence and during the continuance of any Event of Default,
establish such lockbox or similar arrangements for the payment of the Accounts
and other Rights to Payment as the Administrative Agent shall require.

(e) Collateral Held by Bailee, Etc. Upon the request of the Administrative
Agent, if any Collateral is at any time in the possession or control of a
warehouseman, bailee or any agent or processor of such Debtor (other than for
Collateral that (A) is in transit between or to one or more locations of any of
the Debtors, (B) is in transit between or to a Debtor and a customer or on lease
to a customer, or being used by railroads on an hourly and/or mileage basis, in
each case, in the ordinary course of business, (C) is being transported to or
from, or is in the possession of or under the control of, a bailee,
warehouseman, repair station, mechanic, or similar Person, in each case for
purposes of repair in the ordinary course of business, (D) is in the possession
of employees in the ordinary course of business, or (E) is located at any
location where Collateral with a net book value of $2,500,000 or less of
Collateral is located), (x) promptly (but in any event within 30 Business Days)
notify the Administrative Agent of such possession (it being understood that
disclosure on Schedule 2 hereto (as automatically updated from time to time by
any Debtor upon written notice to the Administrative Agent or in the Compliance
Certificate delivered in respect of such quarter of change and without the need
for consent by the Administrative Agent or the Lenders) shall satisfy this
notification requirement), (y) upon request by Administrative Agent, notify such
Person of the Security Interest and (z) upon request by Administrative Agent,
use commercially reasonable efforts to obtain a written acknowledgment from such
Person that it is holding such Collateral subject to the Security Interest and
the instructions of the Administrative Agent.

(f) Inventory. Upon the request of the Administrative Agent: (i) promptly
provide the Administrative Agent with a report of all Collateral consisting of
Inventory which is included in the Borrowing Base, in form and substance
reasonably satisfactory to the Administrative Agent; (ii) take a physical
listing of such Inventory Debtor (other than for Collateral that (A) is in
transit between or to one or more locations of any of the Debtors, (B) is in
transit between or to a Debtor and a customer or on lease to a customer, or
being used by railroads on an hourly and/or mileage basis, in each case, in the
ordinary course of business, (C) is being transported to or from, or is in the
possession of or under the control of, a bailee, warehouseman, repair station,
mechanic, or similar Person, in each case for purposes of repair, service or
refurbishment in the ordinary course of business, (D) is in the possession of
employees in the ordinary course of business, or (E) is located at any location
where Collateral with a net book value of $5,000,000 or less) and promptly
deliver a copy of such physical listing to the Administrative Agent; and
(iii) if any item of Collateral consisting of Inventory with a value in excess
of $2,500,000 is at any time evidenced by a document of title, promptly (but in
any event within 10 days following acquisition of such document of title)
deliver such document of title to the Administrative Agent.

(g) Equipment. Upon the request of the Administrative Agent, deliver to the
Administrative Agent a report of each item of Equipment with a value in excess
of $1,000,000 constituting Collateral included in the Borrowing Base, in form
and substance reasonably satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

(h) Copyrights.

(i) Except to the extent it could not reasonably be expected to result in a
Material Adverse Effect, employ the Copyright for each work which such Debtor
determines in its reasonable business judgment is material to the conduct of
such Debtor’s business and which is owned by it (“Material Copyright”) with such
notice of copyright as may be required by law to secure copyright protection.

(ii) Except to the extent it could not reasonably be expected to result in a
Material Adverse Effect, not do any act or knowingly omit to do any act whereby
any Material Copyright may become invalidated and (A) not do any act, or
knowingly omit to do any act, whereby any Material Copyright may become injected
into the public domain if it could reasonably be expected to result in a
Material Adverse Effect; (B) promptly notify the Administrative Agent if it
knows that any Material Copyright could reasonably be expected to become
injected into the public domain or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in any court or tribunal in the United States or any other country)
which would result in a Material Adverse Effect; (C) take all commercially
reasonable steps as it shall deem appropriate under the circumstances, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of each Material Copyright owned by such
Debtor, including filing of applications for renewal where necessary, except to
the extent it could not reasonably be expected to result in a Material Adverse
Effect; and (D) except to the extent it could not reasonably be expected to
result in a Material Adverse Effect, take such actions as it shall reasonably
deem appropriate in its reasonable business judgment under the circumstances to
protect any such Material Copyright, including, where appropriate, the bringing
of suit for infringement, seeking injunctive relief and seeking to recover any
and all damages for such infringement.

(iii) Not make any assignment or agreement in conflict with the Security
Interest of the Administrative Agent in Collateral consisting of Copyrights of
such Debtor.

(i) Patents and Trademarks.

(i) Continue to use each Trademark owned by it, which such Debtor determines in
its reasonable business judgment is material for the conduct of its business
(“Material Trademarks”), in order to maintain such Material Trademark in full
force free from any claim of abandonment for non-use, except to the extent it
could not reasonably be expected to result in a Material Adverse Effect.

(ii) Not do any act, or omit to do any act, which will result in any Patent
owned by it, which such Debtor determines in its reasonable business judgment is
material for the conduct of its business (“Material Patent”), becoming abandoned
or dedicated to the public, except to the extent it could not reasonably be
expected to result in a Material Adverse Effect.

(iii) Promptly notify the Administrative Agent if it knows, or has reason to
know, of any adverse determination or development with respect to a Material
Trademark or Material Patent (including, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court or tribunal in any country) which would result in
a Material Adverse Effect.



--------------------------------------------------------------------------------

(iv) [Reserved.]

(v) Except to the extent it could not reasonably be expected to result in a
Material Adverse Effect, take necessary steps, as determined in such Debtor’s
reasonable business judgment, in any proceeding before the United States Patent
and Trademark Office, to maintain and pursue each application, to obtain the
relevant registration and to maintain each registration of the Material Patents
and Material Trademarks, including filing of applications for renewal,
affidavits of use and affidavits of incontestability, where appropriate.

(vi) Except to the extent it could not reasonably be expected to result in a
Material Adverse Effect, take such actions as it shall reasonably deem
appropriate in its reasonable business judgment under the circumstances to
protect any such Material Trademark, including, where appropriate, the bringing
of suit for infringement, seeking injunctive relief and seeking to recover any
and all damages for such infringement.

(vii) Except for licenses granted to third parties in the ordinary course of
business, not make any assignment or agreement in conflict with the Security
Interest of the Administrative Agent in Collateral consisting of Patents or
Trademarks owned by such Debtor.

(j) Notices, Reports and Information. (i) Promptly notify the Administrative
Agent of any and all Commercial Tort Claims having a value, or involving an
asserted claim, in the amount of $1,000,000 or more in the aggregate for all
Commercial Tort Claims held or acquired by such Debtor; and (ii) upon the
request of the Administrative Agent promptly provide to the Administrative Agent
such statements, listings and schedules further identifying and describing the
Collateral and such other reports and other information in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail.

(k) Updated Schedules. Concurrently with the delivery of each Compliance
Certificate pursuant to the Credit Agreement, provide to the Administrative
Agent updated Schedule 2 to this Agreement.

6. Other Actions. In order to further insure the attachment, perfection and
priority of, and the ability of the Administrative Agent to enforce, the
Administrative Agent’s security interest in the Collateral, each Debtor agrees,
in each case at its own expense, to take the following actions with respect to
the following Collateral:

(a) Instruments. Upon the request of the Administrative Agent, promptly (but in
any event, on the date that is the later of (i) 30 Business Days from the date
of execution or (ii) the date of required delivery of the Compliance Certificate
in respect of such date execution) deliver any Instruments having an aggregate
value or face amount of $1,000,000 or more (excluding checks received in the
ordinary course of business) held by such Debtor appropriately endorsed or
accompanied by such instruments of transfer or assignment duly executed in blank
as the Administrative Agent reasonably may from time to time specify.

(b) Deposit Accounts. Promptly (and in any event within 60 Business Days
following such request or such later date as agreed by the Administrative Agent
in its sole discretion), upon the request of the Administrative Agent for
purposes of obtaining and maintaining control of Collateral consisting of
Deposit Accounts, for each Deposit Account that such Debtor at any time opens or
maintains, either: (i) use commercially reasonable efforts to



--------------------------------------------------------------------------------

cause the depositary bank to agree to comply at any time with instructions from
the Administrative Agent to such depositary bank directing the disposition of
funds from time to time credited to such Deposit Account, without further
consent of such Debtor, pursuant to an agreement in a form satisfactory to the
Administrative Agent, or (ii) arrange for the Administrative Agent to become the
customer of the depositary bank with respect to such Deposit Account, with such
Debtor being permitted, only with the consent of the Administrative Agent, to
exercise rights to withdraw funds from such Deposit Account; provided, however,
that the provisions of this subsection (b) shall not apply to any Excluded
Accounts; provided, further, however, notwithstanding anything to the contrary
contained in this clause (b), the Administrative Agent acknowledges and agrees
that the Loan Parties may (i) close any Deposit Accounts and (ii) withdraw all
or any part of the funds in the Deposit Accounts and transfer the funds in any
manner not in violation of the Loan Documents so long as no Event of Default has
occurred and is continuing and the Administrative Agent has not exercised its
enforcement rights with respect thereto.

(c) Investment Property. Except to the extent otherwise provided under the
Pledge Agreement, upon the request of the Administrative Agent: if such Debtor
or its nominee holds any Securities that are Collateral, whether certificated or
uncertificated, or other Investment Property that is Collateral through a
Securities Intermediary or Commodity Intermediary, at the option of the
Administrative Agent, and pursuant to an agreement in form and substance
satisfactory to it, promptly (but in any event within 60 Business Days following
such request), either (A) use commercially reasonable efforts to cause such
Securities Intermediary or (as the case may be) Commodity Intermediary to agree
to comply with entitlement orders or other instructions from the Administrative
Agent to such Securities Intermediary as to such Securities or other Investment
Property, or, as the case may be, to apply any value distributed on account of
any Commodity Contract as directed by the Administrative Agent to such Commodity
Intermediary, in each case without further consent of such Debtor or such
nominee, or (B) in the case of Financial Assets or other Investment Property
held through a Securities Intermediary, arrange for the Administrative Agent to
become the Entitlement Holder with respect to such Investment Property, with
such Debtor being permitted, only with the consent of the Administrative Agent,
to exercise rights to withdraw or otherwise deal with such Investment Property;
provided, however, that the provisions of this subsection (c) shall not apply to
(A) any Financial Assets or Securities Account which contains assets, in either
case, with an aggregate value of less than $500,000, (B) any Securities Accounts
which contain, in the aggregate for all such Securities Accounts, aggregate
Financial Assets of less than $500,000, or (C) Financial Assets held in
Securities Accounts that would otherwise constitute Excluded Accounts if in a
Deposit Account; provided, further, however, that notwithstanding anything to
the contrary contained in this clause (c), the Administrative Agent acknowledges
and agrees that the Loan Parties may withdraw all or any part of the Investment
Property, Financial Assets or other funds in the Securities Accounts and
transfer such Investment Property, Financial Assets or other funds in any manner
not in violation of the Loan Documents so long as no Event of Default has
occurred and is continuing and the Administrative Agent has not exercised its
enforcement rights with respect thereto.

(d) Electronic Chattel Paper and Transferable Records. Promptly (but in any
event within 20 days) following the request of the Administrative Agent, take
such action as the Administrative Agent may reasonably request as are reasonably
necessary to vest in the Administrative Agent (i) control of any Electronic
Chattel Paper of such Debtor under Section 9-105 the UCC; and (ii) control of
any “transferable record” of such Debtor under and as defined in Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act, or, as
the case may be, Section 16 of the Uniform Electronic Transactions Act as in
effect in



--------------------------------------------------------------------------------

any relevant jurisdiction, as so in effect in the relevant jurisdiction, in each
case, to the extent that the aggregate value or face amount of such Electronic
Chattel Paper equals or exceeds $1,000,000.

(e) Letter of Credit Rights. If any Debtor is or becomes the beneficiary of
letters of credit having a face amount or value of $1,000,000 or more, promptly
(but in any event within 60 Business Days) following the request of the
Administrative Agent, for any such letter of credit issued in favor of such
Debtor, at the option of the Administrative Agent and pursuant to an agreement
in form and substance satisfactory to it, either (i) use commercially reasonable
efforts to arrange for the issuer of such letter of credit to consent to an
assignment to the Administrative Agent of the proceeds of any drawing under the
letter of credit or (ii) use commercially reasonable efforts arrange for the
Administrative Agent to become the transferee beneficiary of the letter of
credit, with the Administrative Agent agreeing, in each case, that the proceeds
of any drawing under the letter of credit are to be paid to such Debtor unless
an Event of Default has occurred and is continuing and the Administrative Agent
has exercised its enforcement rights hereunder.

(f) Reserved.

7. Further Assurances. Each Debtor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Administrative Agent may from time to
time reasonably request to better assure, preserve, protect and perfect the
Security Interest and the rights and remedies of the Administrative Agent
hereunder, including the payment of any fees and taxes required in connection
with the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any financing statements (including fixture filings)
or other documents in connection herewith or therewith.

8. Collection of Rights to Payment. At the request of the Administrative Agent,
upon the occurrence and during the continuation of any Event of Default, all
remittances on account of Collateral received by each Debtor shall be held in
trust for the Administrative Agent and, in accordance with the Administrative
Agent’s instructions, remitted to the Administrative Agent or deposited to an
account with the Administrative Agent in the form received (appropriately
endorsed or accompanied by necessary instruments of transfer).

9. Rights of Administrative Agent.

(a) Power of Attorney. Each Debtor hereby appoints the Administrative Agent the
attorney-in-fact of such Debtor, effective upon the occurrence and during the
continuance of an Event of Default (and, in the case of the exercise proxy,
voting and other consensual rights in respect of Investment Property, so long as
one day’s written notice has not been given by the Administrative Agent to the
Debtors, for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof. Without limiting
the generality of the foregoing, the Administrative Agent shall have the right,
upon the occurrence and during the continuance of an Event of Default and after
notice has been provided to such Debtor, with full power of substitution either
in the Administrative Agent’s name or in the name of such Debtor:

(i) take possession of and endorse any notes, acceptances, checks, drafts, money
orders or other forms of payment or security and collect any Proceeds of any
Collateral;



--------------------------------------------------------------------------------

(ii) sign and endorse any invoice or bill of lading relating to any of the
Collateral, warehouse or storage receipts, drafts against customers or other
obligors, assignments, notices of assignment, verifications and notices to
customers or other obligors;

(iii) notify the Postal Service authorities to change the address for delivery
of mail addressed to such Debtor to such address as the Administrative Agent may
designate and, without limiting the generality of the foregoing, establish with
any Person lockbox or similar arrangements for the payment of the Rights to
Payment;

(iv) receive, open and dispose of all mail addressed to such Debtor;

(v) send requests for verification of Rights to Payment to any Account Debtor;

(vi) notify, or to require such Debtor to notify, Account Debtors to make all
payments directly to the Administrative Agent;

(vii) assert, adjust, sue for, compromise or release any claims under any
policies of insurance;

(viii) exercise dominion and control over, and refuse to permit further
withdrawals from any Deposit Account, Securities Account or Commodities Account
constituting part of the Collateral;

(ix) notify each Person maintaining lockbox or similar arrangements for the
payment of the Rights to Payment to remit all amounts representing collections
on the Rights to Payment directly to the Administrative Agent;

(x) ask, demand, collect, receive and give acquittances and receipts for any and
all Rights to Payment, enforce payment or any other rights in respect of the
Rights to Payment and other Collateral, grant consents, agree to any amendments,
modifications or waivers of the agreements and documents governing the Rights to
Payment and other Collateral, and otherwise file any claims, take any action or
institute, defend, settle or adjust any actions, suits or proceedings with
respect to the Collateral, as the Administrative Agent may deem necessary or
desirable to maintain, preserve and protect the Collateral, to collect the
Collateral or to enforce the rights of the Administrative Agent with respect to
the Collateral;

(xi) execute any and all applications, documents, papers and instruments
necessary for the Administrative Agent to use the Intellectual Property and
grant or issue any exclusive or non-exclusive license or sublicense with respect
to any Intellectual Property;

(xii) execute any and all endorsements, assignments or other documents and
instruments necessary to sell, lease, assign, convey or otherwise transfer title
in or dispose of the Collateral; and

(xiii) execute any and all such other documents and instruments, and do any and
all acts and things for and on behalf of such Debtor, which the Administrative
Agent



--------------------------------------------------------------------------------

may deem necessary or advisable to maintain, protect, realize upon and preserve
the Collateral and the Administrative Agent’s security interest therein and to
accomplish the purposes of this Agreement.

The foregoing power of attorney is coupled with an interest and irrevocable so
long as any Lender shall have any Commitment under the Credit Agreement or any
of the Secured Obligations (other than contingent indemnification obligations
and all Letters of Credit that remain outstanding have been Cash Collateralized
or with respect to which other arrangements satisfactory to the L/C Issuer have
been made) shall remain unpaid or unsatisfied. Each Debtor hereby ratifies, to
the fullest extent permitted by applicable Laws, all that the Administrative
Agent shall lawfully and in good faith do or cause to be done by virtue of and
in compliance with this subsection (a). The failure of Administrative Agent to
provide notice of an Event of Default shall not prevent the Administrative Agent
from exercising the power of attorney granted above, or invalidate any actions
taken thereunder.

(b) Performance of Debtor Obligations. The Administrative Agent may perform or
pay any obligation which any Debtor has agreed to perform or pay under or in
connection with this Agreement, and the Debtors shall reimburse the
Administrative Agent in accordance with the Credit Agreement for any amounts
paid by the Administrative Agent pursuant to this subsection (b).

(c) Administrative Agent’s Duties. Notwithstanding any provision contained in
this Agreement, the Administrative Agent shall have no duty to exercise any of
the rights, privileges or powers afforded to it and shall not be responsible to
any Debtor or any other Person for any failure to do so or delay in doing so.

(d) Rights of Required Lenders. All rights of the Administrative Agent under
this Agreement, if not exercised by the Administrative Agent, may be exercised
by the Required Lenders.

10. [Reserved.]

11. Remedies.

(a) General Remedies. Upon the occurrence and during the continuation of an
Event of Default, the Administrative Agent shall have, in addition to all other
rights and remedies granted to it in this Agreement, the Credit Agreement or any
other Loan Document, all rights and remedies of a secured party under the UCC
and other applicable Laws. Without limiting the generality of the foregoing,
upon the occurrence and during the continuance of an Event of Default, each
Debtor agrees that the Administrative Agent may, subject to the rights of
Lessees of Pledged Railcars to quiet possession as contemplated by Section 2(d)
of this Agreement:

(i) require such Debtor to assemble all or any part of the Collateral and make
it available to the Administrative Agent at any place and time designated by the
Administrative Agent;

(ii) peaceably and without notice enter any premises of such Debtor, take
possession of any the Collateral, remove or dispose of all or part of the
Collateral on any premises or elsewhere, and otherwise collect, receive,
appropriate and realize upon all or any part of the Collateral, and demand, give
receipt for, settle, renew, extend, exchange, compromise, adjust, or sue for all
or any part of the Collateral, as the Administrative Agent may determine;



--------------------------------------------------------------------------------

(iii) cause the Security Interest with respect to any of the Collateral
consisting of Intellectual Property to become an assignment, transfer and
conveyance of any of or all such Collateral by such Debtor to the Administrative
Agent, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or non-exclusive basis, any such Collateral throughout
the world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained);

(iv) secure the appointment of a receiver of the Collateral or any part thereof
to the extent and in the manner provided by applicable Laws;

(v) exercise dominion and control over, and refuse to permit further withdrawals
(whether of money, securities, commodities, instruments, investment property or
other property) from any Deposit Account, Securities Account or Commodities
Account constituting part of the Collateral; and

(vi) sell, resell, lease, use, assign, transfer or otherwise dispose of any or
all of the Collateral in its then condition or following any commercially
reasonable preparation or processing (utilizing in connection therewith any of
such Debtor’s assets, without charge or liability to the Administrative Agent
therefor) at public or private sale or at any broker’s board or on any
securities exchange, by one or more contracts, in one or more parcels, at the
same or different times, for cash or credit, or for future delivery without
assumption of any credit risk, all as the Administrative Agent deems advisable;
provided, however, that such Debtor shall be credited with the net proceeds of
sale only when such proceeds are finally collected by the Administrative Agent.

(b) Sale of Collateral. Each purchaser at any sale pursuant to this Agreement
shall subject to the rights of Lessees of Pledged Railcars to quiet possession
as contemplated by Section 2(d) of this Agreement, hold the property sold
absolutely, free from any claim or right on the part of any Debtor, and each
Debtor hereby waives against such purchaser, to the fullest extent permitted by
applicable Laws, all rights of redemption, stay and appraisal which such Debtor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted. Neither the Administrative Agent’s compliance
with the UCC or any other applicable requirement of Law, in the conduct of any
sale made pursuant to this Agreement, nor its disclaimer of any warranties
relating to the Collateral, shall be considered to adversely affect the
commercial reasonableness of such sale. The Administrative Agent shall give each
Debtor 10 days’ written notice (which such Debtor agrees is reasonable notice
within the meaning of Section 9-612 of the UCC) of the Administrative Agent’s
intention to make any sale of Collateral. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. To the fullest extent permitted by applicable Laws, the
Administrative Agent or any other holder of Secured Obligations may bid for or
purchase the Collateral or any part thereof offered for sale and may make
payment on account thereof by using any claim then due and payable to the
Administrative Agent or such holder of Secured Obligations from any Debtor as a
credit against the purchase price and the Administrative Agent or such holder of
Secured Obligations may, upon compliance with the



--------------------------------------------------------------------------------

terms of sale, hold, retain and dispose of such property without further
accountability to such Debtor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Debtor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. To the fullest extent permitted by applicable Laws, any sale pursuant to
the provisions of this subsection (b) shall be deemed to conform to the
commercially reasonable standards as provided in Section 9-610(b) of the UCC.

(c) License. To the extent permitted by applicable Law, for the purpose of
enabling the Administrative Agent to exercise its rights and remedies under this
Section or otherwise in connection with this Agreement, each Debtor hereby
grants to the Administrative Agent a non-exclusive license (exercisable without
payment of royalty or other compensation to such Debtor) to use, license or
sub-license any of the Collateral now owned or hereafter acquired by such
Debtor, and wherever the same may be located, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Administrative
Agent shall be exercised, at the option of the Administrative Agent, solely upon
the occurrence and during the continuation of an Event of Default; provided that
any license, sub-license or other transaction entered into by the Administrative
Agent in accordance herewith shall be binding upon the Debtors notwithstanding
any subsequent cure of such Event of Default.

(d) Proceeds Account. To the extent that any of the Secured Obligations may be
contingent, unmatured or unliquidated (including with respect to undrawn amounts
under any Letter of Credit or contingent amounts due under any Treasury
Management Agreement or Swap Contract between any Loan Party and any Lender or
Affiliate of a Lender) upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent may, at its option, (i) retain the
proceeds of any sale, collection, disposition or other realization upon the
Collateral (or any portion thereof) in a special purpose non-interest-bearing
restricted deposit account (the “Proceeds Account”) created and maintained by
the Administrative Agent for such purpose (which shall constitute a Deposit
Account included within the Collateral hereunder) until such time as the
Administrative Agent may elect to apply such proceeds to the Secured
Obligations, and each Debtor agrees that such retention of such proceeds by the
Administrative Agent shall not be deemed strict foreclosure with respect
thereto; (ii) in any reasonable manner elected by the Administrative Agent,
estimate the liquidated amount of any such contingent, unmatured or unliquidated
claims and apply the proceeds of the Collateral against such amount; or
(iii) otherwise proceed in any manner permitted by applicable Laws. Each Debtor
agrees that the Proceeds Account shall be a blocked account and that upon the
irrevocable deposit of funds into the Proceeds Account, such Debtor shall not
have any right of withdrawal with respect to such funds. Accordingly, each
Debtor irrevocably waives until the termination of this Agreement and the
Security Interest in accordance with Section 24 the right to make any withdrawal
from the Proceeds Account and the right to instruct the Administrative Agent to
honor drafts against the Proceeds Account.

(e) Retention of Collateral. In addition to the rights and remedies hereunder,
the Administrative Agent may, in compliance with Sections 9-620 and 9-621 of the
UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, subject to the rights of Lessees of Pledged Railcars to
quiet possession as contemplated by Section 2(d) of this Agreement, accept or
retain the Collateral or any part thereof in satisfaction of the Secured



--------------------------------------------------------------------------------

Obligations. Unless and until the Administrative Agent shall have provided such
notices, however, the Administrative Agent shall not be deemed to have retained
any Collateral in satisfaction of any Secured Obligations for any reason.

(f) Duty of Care. Except for the exercise of reasonable care in the custody of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder, the Administrative Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of Collateral in its possession if such Collateral is
accorded treatment substantially equal to that which the Administrative Agent
accords its own property. Neither the Administrative Agent nor any of its
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact shall be liable for failure to demand, collect or realize upon
all or any part of the Collateral or for any delay in doing so or shall be under
any obligation to sell or otherwise dispose of any Collateral upon the request
of any Debtor or otherwise.

(g) Application of Proceeds. Subject to subsection (d) above, the cash proceeds
actually received from the sale or other disposition or collection of
Collateral, and any other amounts received in respect of the Collateral the
application of which is not otherwise provided for herein, shall be applied as
provided in the Credit Agreement.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. The Debtors shall remain liable, on a joint and several basis, to the
Administrative Agent and the holders of Secured Obligations for any deficiency
which exists after any sale or other disposition or collection of Collateral.

12. Certain Waivers. Each Debtor waives, to the fullest extent permitted by
applicable Laws, (a) any right of redemption with respect to the Collateral,
whether before or after sale hereunder, and all rights, if any, of marshalling
of the Collateral or other collateral or security for the Secured Obligations;
(b) any right to require the Administrative Agent (i) to proceed against any
Person, (ii) to exhaust any other collateral or security for any of the Secured
Obligations, (iii) to pursue any remedy in the Administrative Agent’s power, or
(iv) to make or give any presentments, demands for performance, notices of
nonperformance, protests, notices of protests or notices of dishonor in
connection with any of the Collateral; and (c) all claims, damages, and demands
against the Administrative Agent arising out of the repossession, retention,
sale or application of the proceeds of any sale of the Collateral, other than
arising from a breach of this Agreement.

13. Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in Section 10.02
of the Credit Agreement.

14. No Waiver; Cumulative Remedies. No failure by the Administrative Agent or
any holder of Secured Obligations to exercise, and no delay in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. No waiver of any single
breach or default under this Agreement shall be deemed a waiver of any other
breach or default. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
that may otherwise be available to the Administrative Agent and the holders of
Secured Obligations. Any single or partial exercise of any right or remedy shall
not preclude the further exercise thereof or the exercise of any other right or
remedy.



--------------------------------------------------------------------------------

15. Costs and Expenses; Indemnification; Other Charges. The terms of
Section 10.04 of the Credit Agreement with respect to costs and expenses and
indemnification are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.

16. Successor and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and, except that no Debtor may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent (and any attempted assignment or transfer by any Debtor
without such consent shall be null and void).

17. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THE
VALIDITY OR PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR THE REMEDIES
HEREUNDER, IN RESPECT OF ANY COLLATERAL ARE GOVERNED BY THE LAW OF A
JURISDICTION OTHER THAN NEW YORK; PROVIDED THAT THE ADMINISTRATIVE AGENT AND THE
HOLDERS OF SECURED OBLIGATIONS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.

(b) SUBMISSION TO JURISDICTION. EACH DEBTOR AND THE ADMINISTRATIVE AGENT
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY DEBTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.



--------------------------------------------------------------------------------

18. Amendments, Etc. No amendment or waiver of any provision of this Agreement,
and no consent to any departure by any Debtor therefrom, shall be effective
unless in writing signed by the Administrative Agent and the Debtors, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit under the
Credit Agreement shall not be construed as a waiver of any Default under the
Credit Agreement.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

20. Integration. This Agreement, together with the other Loan Documents,
comprises the complete, final and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.

21. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

22. Incorporation of Provisions of the Credit Agreement. To the extent the
Credit Agreement contains provisions of general applicability to the Loan
Documents, including any such provisions contained in Article X thereof, such
provisions are incorporated herein by this reference.

23. No Inconsistent Requirements. Each Debtor acknowledges that this Agreement
and the other Loan Documents may contain covenants and other terms and
provisions variously stated regarding the same or similar matters, and agrees
that all such covenants, terms and provisions are cumulative and all shall be
performed and satisfied in accordance with their respective terms.

24. Termination. This Agreement and the Security Interest shall terminate when
all of the Obligations (as defined in the Credit Agreement) shall have been paid
in full (other than contingent indemnification obligations) in accordance with
the terms of the Credit Agreement, the Aggregate Commitments have been
terminated and all Letters of Credit that remain outstanding have been Cash
Collateralized or with respect to which other arrangements satisfactory to the
L/C Issuer have been made; provided, however, that the obligations of the
Debtors under Section 15 shall survive such termination. In addition, (x) in the
event that any Subsidiary ceases to be a Subsidiary of a Debtor (including
another Debtor) as a result of a transaction permitted by the Credit Agreement,
then such Subsidiary shall automatically be fully and finally released from its
obligations hereunder without any further action of the Administrative Agent,
the Lenders, or the L/C Issuer, and (y) the Security Interest and Liens granted
herein shall be deemed to be released automatically without any further action
of the Administrative Agent, the Lenders, or the L/C Issuer as to any Collateral
upon the sale, transfer or other disposition of such Collateral to a Person that
is not a Debtor pursuant to a Disposition permitted by the Credit Agreement or
any other Loan Document (it being understood and agreed, for the avoidance of
doubt, that (A) Railcar Sales in the Ordinary Course of Business are
transactions expressly permitted under the Loan Documents and that the
Administrative Agent’s Security Interest and Liens in any railcars (but not the
Proceeds thereof) shall be automatically released without any further action of
the Administrative Agent, the Lenders, or the L/C Issuer in connection with any
such Railcar Sales in the Ordinary Course of Business, and (B) upon the sale of
a lease of railcars and all railcars that are Collateral that are subject to
such lease pursuant to a Disposition permitted by the Credit Agreement or any
other Loan Document, the Administrative Agent’s Security Interest and Liens in
such railcars and such lease (but not the Proceeds



--------------------------------------------------------------------------------

thereof) shall be automatically released without any further action of the
Administrative Agent, the Lenders, or the L/C Issuer), and in each instance, the
Administrative Agent shall promptly upon written request from the Borrower take
all necessary action to document the full and final release of such Debtor or
Collateral, as applicable, under this Agreement. The Administrative Agent agrees
to release its Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by the Borrower of all of the
Obligations or (ii) constituting property that is sold or disposed of in a
transaction permitted by the Credit Agreement or any other Loan Document if a
release is required or desirable in connection therewith and if the Borrower
certifies to the Administrative Agent that such sale or disposition is so
permitted.

25. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to
Administrative Agent a joinder agreement, in form and substance reasonably
satisfactory to Administrative Agent. Immediately upon such execution and
delivery of such joinder agreement (and without any further action), each such
additional Person will become a party to this Agreement as a “Debtor” and have
all of the rights and obligations of a Debtor hereunder and this Agreement shall
be deemed amended by such joinder agreement.

26. [Reserved.]

27. Effect of Amendment and Restatement. Upon the effectiveness hereof, this
Agreement amends and restates in its entirety as of the Closing Date the
Existing Security Agreement. The security interests granted by each Debtor to
Administrative Agent in the Collateral under the Existing Security Agreement
continue (as modified hereby) without interruption under this Agreement to
secure the Secured Obligations.

28. Keepwell. Each Debtor that is a Qualified ECP Guarantor at the time any
Guarantee of the Obligations by any Debtor that is not then an “eligible
contract participant” under the Commodity Exchange Act (a “Specified Loan
Party”) or the grant of a security interest under the Loan Documents by any such
Specified Loan Party, in either case, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under such
Guarantee voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section 28 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Debtor intends this
Section 28 to constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified Loan
Party for all purposes of the Commodity Exchange Act.

29. Intercreditor Agreements. This Agreement (and the Security Interest in the
Common Collateral granted hereunder) is subject to any Intercreditor Agreement
from time to time in effect. In the event of any conflict between the terms of
this Agreement and the any Intercreditor Agreement with respect to any Common
Collateral, the terms of such Intercreditor Agreement shall control. So long as
any Person is acting as bailee and as agent for perfection on behalf of the
Administrative Agent pursuant to the terms of any Intercreditor Agreement, any
obligation of any Debtor in this Agreement that requires delivery of Common
Collateral to, or the possession or control of Common Collateral with, the
Administrative Agent shall be deemed complied with and satisfied if such
delivery of Collateral is made to, or such possession or control of Common
Collateral is with, such Person on same terms this Agreement would have
otherwise required rendering of performance to the Administrative Agent.



--------------------------------------------------------------------------------

30. Term Debt Priority. Notwithstanding anything in this Agreement or any other
Loan Document to the contrary notwithstanding, any reference made to a first
priority perfected Lien or security interest in any Loan Document (excluding any
Intercreditor Agreement) shall be deemed to include any Collateral that is
subject to security interests in favor of both the holders of the Obligations
and the holders of the Term Debt and, pursuant to an Intercreditor Agreement,
such creditors have agreed that their respective security interests in such
common Collateral shall have equal priority.

[SIGNATURES SET FORTH ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

THE GREENBRIER COMPANIES, INC. By:  

/s/ Lorie L. Tekorius

Name:   Lorie L. Tekorius Title: Senior Vice President, Corporate Finance and
Treasurer GREENBRIER-CONCARRIL, LLC By:  

/s/ Lorie L. Tekorius

Name:   Lorie L. Tekorius Title:   Senior Vice President and Treasurer
GREENBRIER LEASING COMPANY LLC By:  

/s/ Lorie L. Tekorius

Name:   Lorie L. Tekorius Title:   Senior Vice President and Treasurer
GREENBRIER MANAGEMENT SERVICES, LLC By: GREENBRIER LEASING COMPANY LLC Its: Sole
Member By:  

/s/ Lorie L. Tekorius

Name:   Lorie L. Tekorius Title:   Senior Vice President and Treasurer
GREENBRIER RAIL SERVICES HOLDINGS, LLC By:  

/s/ Lorie L. Tekorius

Name:   Lorie L. Tekorius Title:   Senior Vice President and Treasurer
GREENBRIER RAILCAR LEASING, INC. By:  

/s/ Lorie L. Tekorius

Name:   Lorie L. Tekorius Title:   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

GUNDERSON LLC By:  

/s/ Lorie L. Tekorius

Name:   Lorie L. Tekorius Title:   Senior Vice President and Treasurer GUNDERSON
MARINE LLC By:  

/s/ Lorie L. Tekorius

Name:   Lorie L. Tekorius Title:   Senior Vice President and Treasurer GUNDERSON
RAIL SERVICES LLC By:  

/s/ Lorie L. Tekorius

Name:   Lorie L. Tekorius Title:   Senior Vice President and Treasurer GUNDERSON
SPECIALTY PRODUCTS, LLC By: GUNDERSON LLC Its: Sole Member By:  

/s/ Lorie L. Tekorius

Name:   Lorie L. Tekorius Title:   Senior Vice President and Treasurer MERIDIAN
RAIL ACQUISITION CORP. By:  

/s/ Lorie L. Tekorius

Name:   Lorie L. Tekorius Title:   Senior Vice President and Treasurer MERIDIAN
RAIL HOLDINGS CORP. By:  

/s/ Lorie L. Tekorius

Name:   Lorie L. Tekorius Title:   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

Agreed and Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s Joan Mok

Name:   Joan Mok Title:   Vice President